COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Elder
Argued at Salem, Virginia


DEBORAH C. SPROLES
                                          MEMORANDUM OPINION * BY
v.        Record No. 0134-98-3           JUDGE SAM W. COLEMAN III
                                             JANUARY 12, 1999
ROBERT K. LOWRY, IV


              FROM THE CIRCUIT COURT OF WASHINGTON COUNTY
                    Charles B. Flannagan, II, Judge
          Charles F. Lincoln for appellant.

          B.L. Conway, II (Conway & Conway, L.L.C. on
          brief), for appellee.



     Deborah C. Sproles appeals an order from the circuit court

requiring Robert K. Lowry, IV, to pay $219.21 per month in child

support for his son, Isaac Lowry.    The parties stipulated that

Lowry was entitled to a $157 "credit" for support of a child from

a previous marriage.    Sproles contends that the circuit court

erred by deducting the $157 after calculating Lowry's presumptive

amount from the statutory guidelines.    Sproles argues that the

court should have "credited" the $157 against Lowry's monthly

income before calculating the presumptive child support

obligation.    Based on the procedural posture of the case, and the

manner in which the issues were presented to the trial judge, we

affirm the support award.



     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
                             BACKGROUND

     On November 20, 1991, the circuit court ordered Lowry to pay

$260 per month in child support.    The court arrived at the amount

by calculating the presumptive amount of child support, according

to the statutory guidelines, and then deducting $159 per month to

adjust for Lowry's support of a child from a previous marriage.

Neither party objected to this calculation and the record

suggests, although it is not entirely clear, that they agreed to

a $159 "credit" then, as they later did in the proceeding before

us on appeal.
     On June 30, 1997, Sproles moved the juvenile and domestic

relations court to modify the prior support order based on

changed circumstances.    At the modification hearing, the parties

stipulated to their gross monthly incomes, work-related child

care expenses and the $157 credit to Lowry for support of the

other child. 1   The juvenile and domestic relations court found

that circumstances had changed and, in calculating the support

award, deducted the $157 credit from Lowry's monthly gross income

before calculating the presumptive amount of child support from

the guidelines.    Lowry appealed to the circuit court.   In the

circuit court, the parties stipulated to the figures and

submitted the case to the court on the sole issue of whether

under Code § 20-107.2 the stipulated amount for a "credit" for

     1
      The record does not explain why the parties agreed upon a
$157 credit in 1997, when the credit in 1991 was $159.




                                - 2 -
child support to the other child should be deducted from gross

income or from the presumptive child support amount.    The trial

court held that under the statute any deviation should be from

the guidelines amount, not from the gross income.    The appellant

argues that the trial court erred and asserted at oral argument

that the Washington County Juvenile and Domestic Relations

District Court routinely uses the approach of adjusting gross

income.

                                ANALYSIS

     "`Code § 20-107.2(2) vests discretion in the trial court in

awarding child support and such awards will not be reversed on

appeal unless plainly wrong or unsupported by the evidence.'"

Auman v. Auman, 21 Va. App. 275, 277, 464 S.E.2d 154, 155 (1995)

(quoting Young v. Young, 3 Va. App. 80, 81, 348 S.E.2d 46, 47

(1986)).

     The statute creates a rebuttable presumption that adherence

to the guidelines produces a just and appropriate child support

award.    Code § 20-108.2(A).   Here the parties stipulated that the

amount for which Lowry would be granted a "credit" to adjust for

the support of the other child would be $157.    The parties

disagree as to how the court should have applied that "credit."

     We disagree with Sproles that pursuant to the statute or the

stipulation the court should have deducted the credit from

Lowry's gross income.
               The starting point for a trial court in
          determining the monthly child support
          obligation of a party is the amount as


                                 - 3 -
           computed by the schedule found in Code
           § 20-108.2(B). . . . No additions or
           subtractions from the gross income, as
           defined in Code § 20-108.2(C), even if
           otherwise valid considerations, may be made
           before this figure is determined.


Richardson v. Richardson, 12 Va. App. 18, 21, 401 S.E.2d 894, 896

(1991).   Thus, under the statute it would have been an abuse of

discretion for the juvenile and domestic relations court to

subtract the stipulated "credit" from the gross income prior to

calculating the presumptive amount.
     On the other hand, the trial court did not abuse its

discretion under the statute by subtracting the $157 stipulated

"credit" from the presumptive guideline support amount.     As

Richardson makes clear, the court may deviate from the guidelines

as long as the court bases the deviation on the factors in Code

§§ 20-107.2 and 20-108.1.    See id.    "Actual monetary support for

other children, other family members or former family members" is

one of the factors that a trial court may consider in deciding

whether to deviate from the guidelines.     Code § 20-108.1(B)(1).
See Farley v. Liskey, 12 Va. App. 1, 3-4, 401 S.E.2d 897, 898-99

(1991).

     Although the circuit court would normally consider the full

amount of support paid for another child in determining how much

to deviate, the trial court did not err in accepting the

stipulated amount of $157, which had similarly been applied

between 1991 and 1997, as the amount by which the presumptive

award would be modified.    The trial judge did not abuse his



                                - 4 -
discretion by accepting the parties' stipulation, although he was

not bound by it.   When a trial judge determines that the best

interest of the child would be served by rejecting the

stipulation, a trial judge has the discretion to adjust or

disregard a "credit" to which the parties stipulated.    See Kaplan

v. Kaplan, 21 Va. App. 542, 548, 466 S.E.2d 111, 114 (1996).

Here, neither party requested the circuit court judge to take

such action, and he did not do so sua sponte.    Likewise, on

appeal, neither party argues that the circuit court abused its

discretion by accepting $157 as the amount of the "credit."     The

only issue before us, therefore, is whether the trial court erred

in deducting the stipulated "credit" after, instead of before,

calculating the presumptive amount of support.   Because the

circuit court was correct under Code § 20-107.2 in deducting the

credit from the presumptive amount of child support, we affirm

its support award.
     Affirmed.




                               - 5 -